Citation Nr: 0627479	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to service connection for 
PTSD.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2003.  A transcript of his testimony has been associated with 
the claims file.

In May 2004, the Board remanded the case to the RO for 
further development and adjudicative action.  In a March 2006 
supplemental statement of the case, the RO most recently 
affirmed the determination previously entered, and the case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
there is no credible supporting evidence that any of the 
claimed in-service stressors associated with PTSD occurred.

2.  The veteran has a diagnosis of PTSD that is not based on 
a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107, 5303 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran's claim for service connection for 
PTSD was received at the RO in June 2002.  Later that month, 
the veteran was provided with an initial duty-to-assist 
letter and a separate letter requesting information regarding 
the veteran's claimed in-service stressors.  These June 2002 
letters were sent prior to the unfavorable rating decision 
which was issued in October 2002.  The RO subsequently sent 
an additional duty-to-assist letter to the veteran in June 
2004.  As such, the Board finds no defect with the timing of 
the notice letters.  

The notice letters included the type of evidence needed to 
substantiate a claim of service connection for PTSD.  The RO, 
in the duty-to-assist letters, also informed the veteran 
about the information and evidence that VA will seek to 
provide.  The letters also informed the veteran about the 
information and evidence he was expected to provide.  The 
letters also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain, and that he could sign a statement 
reporting that he had not more evidence to submit if he so 
chose.  Additionally, the June 2004 letter specifically 
requested that the veteran submit all evidence in his 
possession that pertained to his claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for PTSD.  Despite the inadequate 
notice provided to the veteran on the issues of effective 
date, and initial rating, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
veteran's claim of service connection for PTSD is being 
denied, there will be no effective date or initial rating 
assigned, and as such, the RO's failure to provide timely 
notice in that regard is harmless error.  Moreover, in the 
March 2006 statement of the case, the RO cured the procedural 
defect by providing the veteran with notice of effective date 
and initial rating.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA and 
private treatment records and examinations of the veteran and 
written statements and oral testimony from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain or request before the Board 
proceeds with a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran asserts that he has PTSD due to stressful 
experiences during active military service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).

Initially, the Board notes that evidence in the claims file 
does contain a current  diagnosis of PTSD.  Specifically, a 
December 2001 psychiatry note indicated that the veteran has 
PTSD.  While the evidence shows a diagnosis of PTSD, the 
issue in this case is whether a diagnosis of PTSD can be 
attributed to an in-service stressor.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2005).  See 38 U.S.C.A. § 1154(b) (West 
2002), Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, there is no persuasive evidence showing that 
the veteran engaged in combat with the enemy, and attempts to 
otherwise verify the claimed stressors have been 
unsuccessful.  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

Review of the veteran's DD Form 214 reflects that his 
military occupational specialty was that of an aircraft 
electrician and repairman with the 142nd Transportation 
Company in Vietnam; the document does not reflect that he was 
awarded a Purple Heart or a Combat Infantryman Badge.  At his 
personal hearing, the veteran testified that he was involved 
in some fire fights while on guard duty.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
and Cohen, supra.

The veteran has, at his personal hearing and at a February 
2006 VA examination, reported several stressful experiences 
which he associates with his PTSD.  First, the veteran 
reported that he witnessed his sister being burnt to death 
when he was a young boy.  Additionally, the veteran reported 
that while stationed in Germany, he had to assist with the 
delivery of one of his children who died at birth.  In 
addition, the veteran reported having to clean up dead body 
parts in airplanes.  The veteran also testified at his 
personal hearing that he was involved in fire fights during 
guard duty.  Finally, the veteran reported that he witnessed 
a child who was thrown in front of a duce and a half so that 
his mother could get money from the government.  

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (CURR) and requested that they provide any 
available information that might corroborate the veteran's 
alleged in-service stressors.  In a February 2006 response, 
CURR indicated the available relevant unit history reports 
and operational reports/lessons learned did not document any 
significant enemy activity or any information regarding the 
removal of body parts from the aircraft.  

Additionally, although personally witnessing murder meets the 
criteria for stressor, the veteran was unable to provide the 
names of causalities for verification.  With regard to the 
alleged guard duty fire fights, again, without more specific 
dates and times of these firefight incidents, it is not 
possible to verify such events.  Additionally, the veteran 
was specifically requested, in the June 2004 duty-to-assist 
letter, to provide specific details regarding, inter alia, 
the still-born death of his son in Germany.  To date, the 
veteran has not provided any information regarding this 
incident, including the facility at which the event took 
place.  VA's duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Furthermore, although the veteran's medical records contain a 
diagnosis of PTSD, the most recent VA examination in February 
2006 indicates that the veteran did not meet the criteria for 
PTSD as criteria C was not satisfied.  The examiner noted 
that while a progress note from February 2005 reveals 
sufficient documentation to support a PTSD diagnosis, the 
veteran's stressors have not been corroborated.  

Thus, in sum, the evidence in this case does not support the 
veteran's assertions that he suffers from PTSD due to 
stressors during service.  The veteran did not engage in 
combat with the enemy during service and his stressors have 
not been corroborated.  Moreover, the most recent VA 
examination indicates that the veteran does not have a 
current diagnosis of PTSD.  

The Board sympathizes with the veteran's position and 
acknowledges his service.  Additionally, the Board is mindful 
that the veteran has a diagnosis of depression and anxiety.  
The Board also acknowledges the veteran's assertions 
regarding the hazards and incidents of his service.  However, 
the Board again notes that the veteran's statements are not 
enough by themselves to verify the stressors.  There must be 
credible supporting evidence that the claimed stressors 
occurred.  The Board also emphasizes that mere presence in a 
combat zone is not sufficient, solely in and of itself, to 
support a diagnosis of PTSD.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993). 

While the veteran has described several events, there has 
been no verification of such events.  Although some medical 
personnel have diagnosed the veteran as having PTSD, 
applicable law provides that a diagnosis of PTSD must be 
based on verified stressors.  In this case, there has been no 
such verification.  The medical examiners that link his PTSD 
with service are relying solely on history of the claimed 
stressors furnished by the veteran and not any independent 
verification of those stressors.  A diagnosis of PTSD which 
is based on an examination that relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  In sum, the evidence does not show that the 
veteran engaged in combat, it demonstrates that all alleged 
stressors raised by the veteran have not been verified or are 
otherwise not related to his PTSD.  The veteran may always 
reopen his claim by submitting corroborating evidence that 
the stressors occurred.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


